UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2150


VANCE DONNELL HESTER,

                  Plaintiff – Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:07-cv-00125-D)


Submitted:    April 17, 2009                  Decided:   June 9, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry   Clifton  Hester,  HESTER  GRADY  &  HESTER,  P.L.L.C,
Elizabethtown, North Carolina, for Appellant.   George E. B.
Holding, United States Attorney, Karen J. Aviles, Special
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vance     Donnell      Hester         appeals   the    district        court’s

order   denying    his    motion       for    judgment     on    the   pleadings      and

granting the Commissioner’s motion for judgment on the pleadings

in his action seeking review of the Commissioner’s decision to

deny him disability insurance benefits and Supplemental Security

Income under the Social Security Act.                      We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the   reasons    stated     by   the    district      court,     Hester      v.   Astrue,

No. 7:07-cv-00125-D (E.D.N.C. Aug. 12, 2008), and our decision

in Mickles v. Shalala, 29 F.3d 918 (4th Cir. 1994).                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the       materials     before      the    court   and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             2